UNITED STATES BANKRUPTCY COURT Exhibit 99.1 NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR’S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD 10/31/2009to 11/30/2009 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor’s Address Attorney’s Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period fromOctober 31, 2009 to November 30, 2009 Opening Cash Balance -10/31/09 $610 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 0 Total Inflows 0 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 11 11 Consulting Fees Lockbox Fees 1 1 Supplies & Misc 1 1 Rent 1 1 Insurance Utilities (Heat, Hydro, Phone, etc.) Payroll (inlcuding tax payments & fees) 12 12 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 26 26 Net Cash Flows (26) Closing Cash Balance $584 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period fromOctober 31, 2009 to November 30, 2009 Amounts in $000’s Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance*- Gross $ 13,476 (per 10/31/09 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 11/30/09 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $ - Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period fromOctober 31, 2009 to November 30,2009 Amounts in $000’s See attached System Generated A/P reports as of 11/30/2009 (Attachments 2A and 2B). Beginning of Period Balance $ 56 (per 10/31/09 G/L) PLUS:New Indebtedness Incurred 12 LESS:Amounts Paid on A/P (12 ) End of Month Balance $ 56 (per 11/30/09 G/L) Exhibit 2A The New Power Company Vendor Balance Detail As ofNovember 30, 2009 Type Date Amount Balance AT&T 0.00 Bill 11/18/2009 10.60 10.60 Bill 11/24/2009 158.24 168.84 Bill Pmt -Check 11/24/2009 -10.60 158.24 Bill Pmt -Check 11/24/2009 -158.24 0.00 Total AT&T 0.00 0.00 epiq Systems 0.00 Bill 11/24/2009 365.93 365.93 Bill Pmt -Check 11/24/2009 -365.93 0.00 Total epiq Systems 0.00 0.00 Iron Mountain Off-Site Data Protection 0.00 Bill 11/24/2009 588.81 588.81 Bill Pmt -Check 11/24/2009 -588.81 0.00 Total Iron Mountain Off-Site Data Protection 0.00 0.00 JPMorgan Chase 0.00 Bill 11/24/2009 824.23 824.23 Bill Pmt -Check 11/24/2009 -824.23 0.00 Total JPMorgan Chase 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill 11/18/2009 82.50 82.50 Bill Pmt -Check 11/24/2009 -82.50 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 Sidley Austin Brown & Wood 0.00 Bill 11/24/2009 9,776.00 9,776.00 Bill Pmt -Check 11/24/2009 -9,776.00 0.00 Total Sidley Austin Brown & Wood 0.00 0.00 TOTAL 0.00 0.00 Exhibit 2B The New Power Company Unpaid Vendor Balances 30-Nov-09 Balance Franchise Tax Liability 55,465.82 Payroll Tax Liablility 929.33 56,395.15 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventory and Fixed Assets Report For Period fromOctober 31, 2009 to November 30, 2009 Amounts in $000’s Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $ - (per 10/31/09 G/L) PLUS:Inventory Purchased - LESS:Inventory Used or Sold - End of Month Balance $ - (per 11/30/09 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $ 1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $ - Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $ - Attachment 4Page 8 of 15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 11/01/2009-11/30/2009 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $ 61,291.45 Total Deposits $ - Total Payments $ 22,169.28 Includes transfer to Manual Checking of Closing Balance $ 39,122.17 Electronic Payments issued this Period Last Payment issued this Period Total # of payments this Period 7 Attachment 4Page 9 of 15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 11/01/2009-11/30/2009 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $550,857.67 Total Deposits $ 69.72 Interest Income Total Payments $4,212.52 Payroll Taxes Closing Balance $546,714.87 Service Charges $- First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4Page 10 of 15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 11/01/2009-11/30/2009 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $10,362.97 Transfer from Concentration Total Payments ($10,362.97 ) Closing Balance $0.00 Service Charges N/A First Check issued this Period 202283 Last Check issued this Period 202283 Voided Checks Total # of checks issued this Period 1 The New Power Company Check Detail Nov-09 Num Date Name Paid Amount Dir Dep 11/13/2009 M. Patricia Foster 3,789.52 EP107 11/24/2009 AT&T 10.60 EP108 11/24/2009 epiq Systems 365.93 EP109 11/24/2009 Kaster Moving Co. Inc. 82.50 EP110 11/24/2009 Sidley Austin Brown & Wood 9,776.00 EP111 11/24/2009 AT&T 158.24 EP112 11/24/2009 Iron Mountain Off-Site Data Protection 588.81 EP113 11/24/2009 JPMorgan Chase 824.23 Dir. Dep 11/30/2009 M. Patricia Foster 3,952.79 wire 11/17/2009 United States Treasury 1,406.58 207283 11/17/2009 CT Commissioner of Revenue Services 504.16 wire 11/24/2009 United States Treasury 1,080.04 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 MonthlyTax Report For Period fromOctober 31, 2009to November 30, Amounts in $000’s Taxes Paid During the Month Employment Taxes 4.2 Connecticut State Tax 0.5 Taxes Owed and Due Payroll Tax Liability 0.9 Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period fromOctober 31, 2009to November 30, 2009 Amounts in $000’s Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* * Omitted Attachment 7B (Supplemental) Payments made to insiders 11/01/09 - 11/30/2009 Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO $ 5,208.33 11/15/2009 Salary for pay period 11-01 - 11/15 $ 5,208.33 11/30/2009 Salary for pay period 11-16 - 11/30 $ 10,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period fromOctober 31, 2009toNovember 30, 2009 none
